Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed February 11, 2022 has been reviewed and approved. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing M2M bootstrapping by requiring service layer registration, two service layer entities, service layer entity data fetching, and a handover token indicating a M2M service layer entity is authorized to retrieve certain data. 
The claimed invention registers a M2M device to a first M2M service layer entity.  The registering comprises creating a service layer registration relationship between the M2M device and the first M2M service layer entity.  The invention then requests that the first M2M service layer entity fetch data associated with the M2M device from a second M2M service layer entity with information about a previous instance of service layer registration with the M2M device.  The data is created by the second M2M service layer entity.  A handover token is then provided to the first M2M service layer entity, the handover token indicating that the first M2M service layer entity is authorized to retrieve the data associated with the M2M device from the second M2M service layer entity.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456